309 N.Y. 992 (1956)
In the Matter of Edward Dougherty et al., Appellants,
v.
State Harness Racing Commission et al., Respondents.
Court of Appeals of the State of New York.
Argued November 30, 1955.
Decided February 9, 1956
Sidney O. Raphael, Ralph F. Kane, William Levin and Thomas J. Burns for appellants.
Jacob K. Javits, Attorney-General (Samuel A. Hirshowitz and James O. Moore, Jr., of counsel), for respondents.
Concur: CONWAY, Ch. J., FULD, FROESSEL, VAN VOORHIS and BURKE, JJ. Taking no part: DESMOND and DYE, JJ.
Order affirmed, with costs; no opinion.